Title: From Thomas Jefferson to John B. Richeson, 14 December 1825
From: Jefferson, Thomas
To: Richeson, John B.


Sir
Monticello
Dec. 14. 25.
The Visitors did not form a board yesterday, three members only attending, I communicated to them your letter of the 10th proposing to establish in the University a reading room for the amusement of the Students at their leisure hours, to be furnished with the best polilitical, agricultural and periodical papers of the US.The course of education to be pursued at the University is prescribed by the law establishing that institution, and the branches of education to be taught there are particularly specified. politics & agriculture make a part of these, as of yours, and, with all the others, are confided to the Professors. we see no reason for taking them out of their hands, nor do we suppose they need additional associates. if the other subjects you may contemplate for their reading are different from these, then they are excluded by the law, which requires that the course of education there, should be according to the law.There is a time for all things. the present age of the students is that for recieving instruction in the sciences prescribed—when prepared by these, they will enter on the business and the amusements of men, and then will be the time for reading newspapers and periodical publications. now this would only alienate and entice their minds from their proper studies—the exercises proper and sufficient to occupy all their leisure hours will of course be prescribed to them by their Professors.We think also that the buildings erected and placed in trust with us for the purposes of education, cannot be lawfully permitted by us to be employed for other purposes. I am therefore to express it as the opinion of the attending members that it would not advance the purposes of the institution to accept your proposition. I pray you to recieve the assurances of my respect.Th: Jefferson